         Case 1:20-cv-02040-CRC Document 14 Filed 08/04/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DON’T SHOOT PORTLAND,
 WALL OF MOMS, et al.,

                       Plaintiffs,

        v.                                            Civil Action No. 1:20-cv-02040-CRC


 CHAD F. WOLF, in his official capacity as
 the purported Acting Secretary of Homeland
 Security, et al.,

                       Defendants.



                                 NOTICE OF APPEARANCE

       TO THE CLERK OF THE COURT:

       Please enter the appearance of Jessica A. Marsden as counsel for Plaintiffs in the above-

captioned matter.



Date: August 4, 2020                        Respectfully submitted,

                                            /s/ Jessica A. Marsden
                                            Jessica A. Marsden (NC Bar No. 50855)
                                            THE PROTECT DEMOCRACY PROJECT, INC.
                                            510 Meadowmont Village Circle, No. 328
                                            Chapel Hill, NC 27517
                                            T: (202) 579-4582 | F: (929) 777-8428
                                            jess.marsden@protectdemocracy.org
